Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-8 are subject to examination.  

Priority
Applicant’s claim for foreign priority (GERMANY 10 2018 219 961.2 11/21/2018) as claimed in this application under 35 U.S.C. 119(a)-(d) or (f), is acknowledged.  

Response to Amendment
The preliminary amendment, paper dated 11/15/19 (specification, abstract, claims, drawings) is acknowledged.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention, VEHICLE SYSTEM AND METHOD FOR VEHICLE-TO-X COMMUNICATION FOR EMISSION, please see claim 1, and, please refer to MPEP 606 for title contents.
Appropriate correction is required.

Drawings
The figures submitted on the filing date of this application (11/15/2019) are acknowledged. 

Claim Limitation Interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 USC § 112, Sixth Paragraph

Claim 1 limitation “vehicle-to-x communication device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “communication” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim 1 limitation “processing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification at page 7, lines 8-21, figure 1, disclose implementation of the claimed “vehicle-to-x communication device” and “processing device”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). Also, the type of language that invokes 112, 6th is not limited to the words “means for” as explained in MPEP 2181, ed.8, rev. 9, 2012.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. 
If applicant does not wish to have the claim limitations “vehicle-to-x communication device” and “processing device”) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, then claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim 1 claims limitations “vehicle-to-x communication device” and “processing device” which are not limited to hardware. Claims 2-9 depend under claim 1 and hence subject to same rejections. Addition of --hardware—before the claimed limitation is believed to be sufficient to overcome the 35 U.S.C. 101 rejections. Such an amendment would typically not raise the issue of new matter, even when the specification is silent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudar 2020/0102904 Ford Global Technologies in view of Yang et al., 2020/0228988.
Referring to claim(s) 1, Duda-Ford discloses a vehicle system (system for vehicle emissions, fig., 2, 4) comprising: 

    PNG
    media_image1.png
    593
    922
    media_image1.png
    Greyscale

a vehicle-to-X communication device for vehicle-to-X communication (V2X technology, para 65, 71) and a processing device for processing data to be sent by means of vehicle-to-X communication (data regarding test / using V2X communication regarding emissions, para 71, fig. 2), wherein the processing device designed to transmit to the vehicle-to-X communication device data which are to be sent (using wireless communication, para 65), wherein the vehicle-to-X communication device is designed to generate an unsigned vehicle-to-X message using the transmitted data to be sent and to transmit the unsigned vehicle-to-X message to the processing device (collecting vehicle information and sending collected information for the test, para 34, 65), 

    PNG
    media_image2.png
    592
    897
    media_image2.png
    Greyscale

wherein the processing device further designed to the transmitted vehicle-to-X message and to transmit the vehicle-to-X message to the vehicle-to-

    PNG
    media_image3.png
    387
    611
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    537
    651
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    607
    654
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Duda-Ford to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide usage of a signed message for communication.  [0073] The V2X communication device may use a private key.  For example, the V2X communication device may perform an elliptic curve crypto (ECC) operation on a value resulting from hashing the "TobesignedDate" using the signer's private key at the time that the message is signed.  The so-generated resultant value (signed value) may be added to the 

Referring to claim 2, Dudar-Ford discloses wherein the processing device is designed to carry out the of the vehicle-to-X message only if the data to be emitted are included in the unsigned vehicle-to-X message (if it is determined that the data is not enough for the test, para 137). Yang et al., 2020/0228988 discloses sign the V2X message, para 72.

Referring to claim 3, Dudar-Ford discloses wherein the vehicle-to-X communication device is designed to make no change to the vehicle-to-X message after transmission by the processing device and before emission of the vehicie-to-X message (sending of collected vehicle data regarding test / using V2X communication regarding emissions, para 65, 71, fig. 2). Yang et al., 2020/0228988 discloses sign the V2X message, para 72.

Referring to claim 4, Dudar-Ford discloses wherein the vehicle-to-X communication device is designed to provide aphysical layer (PHY), a data link layer (DLL), a network layer (NL) and/or a transportlayer (TL) for vehicle-to-X communication (data collected from sensors, retrieved from other devices, para 77).

    PNG
    media_image6.png
    513
    628
    media_image6.png
    Greyscale


Referring to claim 5, Dudar-Ford discloses wherein the processing device is designed to provide a facilities layer (FL)and/or an application layer (AL) for processing the data to be emitted and/or received by communication (transmit/receive regarding vehicle data using message with V2X, V2V, V2I technology, para 65).

Claim(s) 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford-Dudar in view of Yang and Barrett et al., 20190312738.
Referring to claim(s) 6, Duda-Ford discloses wherein the vehicle-to-X communication device is designed to perform processing of received vehicle-to-X messages and to transmit the vehicle-to-xmessages to the processing device if the test is deemed to have been passed (para 65, 71). Duda-Ford does not specifically mention about, which is well-known in the art, which Barrett discloses, to perform a security check of received vehicle-to-X messages (para 162). 

    PNG
    media_image7.png
    573
    765
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    572
    771
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    564
    640
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Duda-Ford to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide usage of a verifying sent/received V2X messages. The verification would enable receiving device can trust that such checks have been made and can further process the content of the received V2X message. During the verification, security information from the V2X received message may be removed before forwarding it . In this way, there would be savings of the resources. For example, removal of the certificate and/or digital signature at the time of the checking of the V2X message, para 157.

Referring to claim 7, Duda-Ford discloses wherein the processing device is designed to perform processing of thereceived vehicle-to-X messages transmitted by the vehicle-to-X communication device (para 65, 71. Barrett discloses a renewed security check (performing security checks using V2X for both transmit/receive V2X messages using certificates, para 157). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493